—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered November 9, 1995, convicting defendant, upon his plea of guilty, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to consecutive terms of 6V2 to 13 years and 6 to 12 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The record reveals that there was no suggestiveness in the conduct of the lineups, and that all participants appeared sufficiently similar so that there was no substantial likelihood that defendant would be singled out for identification (see, People v Cheung, 255 AD2d 102).
The existing record, which defendant has not sought to amplify by way of a CPL article 440 motion, establishes that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.